Citation Nr: 0936314	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-04 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for right knee retropatellar pain syndrome.

2.  Entitlement to a disability rating in excess of 20 
percent for left knee retropatellar pain syndrome.

3.  Entitlement to service connection for a right hip 
disorder, to include as secondary to service-connected 
bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Seattle, Washington.

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A transcript of the hearing is of 
record.

As an initial matter, the Board notes that, in his June 2009 
hearing, the Veteran appeared to raise a new claim of 
entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to his service-connected 
knee disabilities.  Since this issue has not yet been 
adjudicated, the matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Throughout the entire period of the claim, in addition to 
being rated for a slight impairment of the knee, the 
Veteran's right knee disability has been manifested by X-ray 
evidence of degenerative arthritis and painful motion.   

2.  Throughout the entire period of the claim, in addition to 
being rated for cartilage dislocation, the Veteran's left 
knee disability has been manifested by X-ray evidence of 
degenerative arthritis and painful motion.

3.  The Veteran does not currently have a diagnosed right hip 
disability which was incurred in service or which is due to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for right knee retropatellar pain syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 
5256, 5257, 5258, 5259, 5260, 5261 (2008).

2.  The criteria for entitlement to a separate compensable 
rating for degenerative arthritis of the right knee have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5003 
(2008).

3.  The criteria for a rating in excess of 20 percent for 
left knee retropatellar pain syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5256, 5257, 
5258, 5259, 5260, 5261 (2008).

4.  The criteria for entitlement to a separate compensable 
rating for degenerative arthritis of the left knee have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5003 
(2008).

5.  A chronic right hip disorder was not incurred in or 
aggravated by service and is not secondary to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the United States Court of Appeals for the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show.  

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

VA General Counsel, in a precedential opinion (VAOPGCPREC 23-
97), held that a claimant who has arthritis and instability 
of the knee may be rated separately under DCs 5003 and 5257.  
The General Counsel stated that when a knee disorder was 
already rated under DC 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under DC 5260 (flexion limited to 60 
degrees or less) or 5261 (extension limited to 5 degrees or 
more) in order to obtain a separate rating for arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  
In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

I.  Right Knee

As a result of a July 1997 Board decision, the Veteran was 
awarded a 10 percent disability rating under DC 5257 for 
right knee retropatellar pain syndrome, as manifested by a 
slight right knee disability.  In order to warrant a rating 
in excess of 10 percent under DC 5257, the evidence must show 
moderate subluxation or instability of the right knee.  

After a careful review of the medical evidence of record, the 
Board finds that a disability rating in excess of 10 percent 
for a right knee disability is not warranted for any period 
of the claim.  

In considering whether a higher rating is warranted under DC 
5257 for moderate subluxation or instability of the right 
knee, the Board acknowledges that the Veteran reported 
complaints of right knee instability during his June 2009 
hearing before the undersigned Veterans Law Judge.  Hearing 
Transcript (T.) at p. 5.   However, despite his complaints of 
his knee "giving out," physical examination revealed no 
instability in both June 2005 and June 2008 VA examinations.  
Additionally, no joint instability was noted in a January 
2005 treatment report, and, despite minimal lateral joint 
line pain and a probable positive McMurray sign, it was noted 
that there was a negative Lachman's test, negative pivot 
shift, negative anterior drawer test, and negative results 
for pain and instability with varus or valgus stressing at 0 
to 30 degrees. 

Moreover, the June 2008 VA examination also noted that the 
medial and lateral collateral ligaments stability test of the 
right knee and the medial and lateral meniscus test, as well 
as the anterior and posterior cruciate ligaments stability 
test, were all within normal limits.  Therefore, the Board 
finds that the weight of the evidence does not currently 
demonstrate instability or subluxation, much less a moderate 
disability thereof, as is necessary for a 20 percent 
disability rating under DC 5257.

Additionally, the Board has considered whether the Veteran 
may be entitled to a separate compensable rating for 
additional right knee pathology, to include:

*	knee ankylosis in a favorable angle (a separate 30 
percent rating under DC 5256);
*	moderate recurrent subluxation or lateral instability 
(20 percent disabling under DC 5257);
*	dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint (a separate 
20 percent rating under DC 5258);
*	symptomatic removal of semilunar cartilage (a separate 
10 percent rating under DC 5259);
*	limitation of flexion to 45 degrees (a separate 10 
percent rating under DC 5260); or
*	limitation of extension to 10 degrees (a separate 10 
percent rating under DC 5261); or
*	X-ray evidence of arthritis with noncompensable 
limitation of motion objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence 
of painful motion (a separate 10 percent rating under DC 
5003).

Initially, the Board finds that ankylosis of the right knee 
is not present.  In fact, the Veteran demonstrated 
significant range of motion in both the June 2005 and June 
2008 VA examinations.  Specifically, full range of motion 
(from 0 to 140 degrees) was demonstrated.  Therefore, the 
Board can find no basis under DC 5256 to grant a separate 
compensable evaluation based on ankylosis.

The Board also notes that the evidence does not show 
cartilage dislocation or removal, a threshold component 
necessary to receive a rating pursuant to DC 5258 or DC 5259.  
In fact, while a February 2005 MRI results indicated linear 
hyperintensity suggestive of a meniscal tear, there was no 
mention of any cartilage dislocation.  Additionally, it was 
noted that the remaining cartilage and soft tissues about the 
knee appeared normal.   Moreover, more recent X-rays from 
June 2008 were negative for abnormalities.  Without evidence 
of cartilage dislocation, a separate rating under DC 5258 is 
not for application. 

In determining whether a separate compensable rating is 
warranted for limitation of motion, the evidence does not 
support a separate compensable rating under either DC 5260 or 
DC 5261.  Here, both VA examinations revealed full range of 
motion from 0 to 140 degrees.  Moreover, the Board 
acknowledges that other treatment reports represented minimal 
limitation of motion (range of motion for the right knee was 
noted as 0 to 135 degrees in a May 2001 treatment report and 
from 5 to 125 degrees in May 2005), but, even considering the 
limited motion demonstrated, extension has not been shown to 
be limited to 10 degrees and flexion has not been shown to 
have been limited to 45 degrees.  Accordingly, he does not 
meet the criteria for a separate compensable rating under 
either DC 5260 or 5261.  

Next, the Board has also considered whether there is any 
additional limitation of function due to factors such as 
pain, weakness, incoordination and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Specifically, 38 C.F.R. § 4.45(f) states that 
"[p]ain on movement, swelling, deformity or atrophy of 
disuse" as well as "[i]nstability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing" are relevant considerations for determination of 
joint disabilities.  Painful motion is considered limited 
motion at the point that the pain actually sets in.  See 
VAOPGCPREC 9-98.  

In this case, even with such considerations of additional 
functional impairments of knee pain, "giving out," 
weakness, fatigability, lack of endurance, and locking, as 
identified by the Veteran during his June 2009 hearing and 
during his June 2008 VA examination, the evidence still does 
not show limitation of motion that more nearly approximates 
the criteria for the next higher rating for right knee 
limitation of motion.  Specifically, in the June 2005 VA 
examination, the examiner expressly stated, even though the 
Veteran complained of daily right knee pain, he was 
nonetheless able to walk without the use of any assistive 
devise and with a "normal" gait.  Moreover, the examiner 
noted that he had full range of motion of the right knee and 
that repetitive range of motion testing did not cause any 
increase in pain and that the Veteran was not further limited 
by pain, fatigue, weakness, or lack of endurance.  Similar 
findings were noted in the most recent June 2008 VA 
examination, although it was noted that the Veteran reported 
being unable to run without significant pain.  However, in 
being able to perform a majority of ambulatory functions and 
range of motion tests, the Board finds that he demonstrated 
significant range of motion in the right knee notwithstanding 
his subjective complaints.  

For these reasons, the Board finds that the evidence does not 
show a limitation of motion that more nearly approximates a 
compensable rating based upon limitation of extension or 
flexion under DC 5260 or DC 5261 even with consideration of 
the DeLuca factors.  

However, because February 2005 X-rays noted mild degenerative 
changes of the right knee, the Board has considered whether a 
separate rating is warranted under DC 5003 for degenerative 
arthritis with noncompensable limitation of motion and pain.  
In this regard, additional MRI findings conducted in February 
2005 also noted mild tricompartimental degenerative change 
with patella alta, and the Veteran's past medical history is 
positive for degenerative joint disease of the knees 
bilaterally.  While the most recent VA examination of June 
2008 did not find any evidence of degenerative arthritis, the 
prior medical evidence of record, including multiple MRIs and 
X-rays clearly established degenerative changes.  
Accordingly, the Board resolves doubt in the Veteran's favor 
and finds that X-ray evidence of arthritis has, in fact, been 
demonstrated.  Moreover, both the June 2005 and June 2008 VA 
examinations noted the Veteran's complaints of right knee 
pain.  Because the evidence supports a finding of X-ray 
evidence of degenerative arthritis, coupled with painful 
motion, the Board finds that a separate disability 10 percent 
rating under DC 5003 is warranted.

In conclusion, the Board finds that the Veteran's right knee 
retropatellar pain syndrome, currently rated under Diagnostic 
Code 5257, does not more nearly approximates the criteria 
required for a higher disability rating of 20 percent.  
However, as discussed above, a separate 10 percent disability 
rating for X-ray evidence of arthritis, with painful motion, 
is warranted under DC 5003.  To this extent, the appeal is 
granted.  

The Board finds that his symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  


II.  Left Knee

In a May 1994 rating decision, the Veteran was awarded 
service connection for left knee retropatellar pain syndrome 
and was assigned a 20 percent disability rating based on a 
possible diagnosis of partial meniscus injury of the left 
knee, with symptoms of locking and snapping when attempting 
to unlock the left knee.  He is currently assigned a 20 
percent disability rating under DC 5258, the maximum rating 
authorized under the diagnostic criteria governing 
symptomatic cartilage dislocation.  

Therefore, as he is in receipt of the maximum rating for 
cartilage dislocation, the Board will consider whether he is 
entitled to separate compensable ratings for any additional 
left knee pathology, including the following:

*	knee ankylosis in a favorable angle (30 percent 
disabling under DC 5256);
*	recurrent subluxation or lateral instability (a separate 
compensable rating under DC 5257);
*	limitation of flexion to 45 degrees (a separate 10 
percent rating under DC 5260); or
*	limitation of extension to 10 degrees (a separate 10 
percent rating under DC 5261).
*	X-ray evidence of arthritis with noncompensable 
limitation of motion objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence 
of painful motion (a separate 10 percent rating under DC 
5003).

Similarly to the right knee, the Board finds that ankylosis 
of the left knee is not present.  Here, the Veteran has 
demonstrated significant range of motion of the left knee, 
and, therefore, a separate compensable evaluation based on 
ankylosis is not warranted.

The Board also notes that the evidence does not show 
recurrent subluxation or lateral instability of the left 
knee, a threshold component necessary to receive a rating 
pursuant to DC 5257.  In fact, in the June 2005 VA 
examination, the Veteran reported no swelling or instability.  
He also reported only instability of the right knee during 
his June 2009 hearing.  T. at 5.  Importantly, a June 2008 VA 
examination found that the medial and lateral collateral 
ligaments stability test of the left knee and the medial and 
lateral meniscus test, as well as the anterior and posterior 
cruciate ligaments stability test, were all within normal 
limits.  Accordingly, a separate rating under DC 5257 is not 
for application. 

Next, in considering whether a separate compensable rating is 
warranted for limitation of motion, the Board notes that, 
like the right knee, the Veteran demonstrated substantial 
range of motion of the left knee:  motion from 0 to 130 
degrees was noted in May 2001, motion from 5 to 125 degrees 
was noted in May 2005, and full range of motion was noted in 
June 2006 and June 2008 VA examinations.   As extension has 
not been shown to be limited to 10 degrees and flexion has 
not been shown to have been limited to 45 degrees, he does 
not meet the criteria for a separate compensable rating under 
either DC 5260 or 5261.  

Moreover, as discussed above, the Board further finds that an 
increased rating for limited motion is not warranted after 
consideration of the DeLuca factors.  Namely, even 
contemplating any additional functional impairment resulting 
from the Veteran's complaints of knee pain and associated 
symptomatology, the evidence still does not show limitation 
of motion that more nearly approximates the criteria for the 
next higher rating for the left knee.  Again, the Board 
reiterates that substantial range of motion of the left knee 
has been demonstrated, and it was noted in the VA 
examinations that Veteran was not further limited by pain, 
fatigue, weakness, or lack of endurance.  Thus, the Board 
finds that the evidence does not show a limitation of motion 
that more nearly approximates a compensable rating based upon 
limitation of extension or flexion of the left knee under DC 
5260 or DC 5261 even with consideration of the DeLuca 
factors.  

However, the Board also notes that February 2005 X-rays also 
showed mild degenerative changes of the left knee.  For the 
same reasons discussed in contemplation of the Veteran's 
right knee claim, the Board finds that, because the X-ray 
findings implicate degenerative arthritis of the left knee 
and painful movement was shown upon examination, a separate 
disability 10 percent rating under DC 5003 is warranted for 
the left knee, as well.

In conclusion, the Board finds that the Veteran's left knee 
retropatellar pain syndrome, currently rated under Diagnostic 
Code 5258, does not currently warrant a rating in excess of 
20 percent.  However, as discussed above, a separate 10 
percent disability rating for X-ray evidence of arthritis, 
with painful motion, is warranted under DC 5003.  To this 
extent, the appeal is granted.  

The Board finds that his symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  


III.  Consideration of Referral for an Extraschedular 
Examination

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds that the evidence does not show 
that either of the Veteran's knee disabilities have caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.

In this case, the evidence does not demonstrate frequent 
periods of hospitalization for either the left or right knee.  
Further, he reported that he was working full time in the 
June 2005 VA examination.  Additionally, in his June 2009 
hearing, the Veteran specifically testified that he was still 
employed as a human resources technician and that he was able 
to sit down and stand up as needed for his job.  T. at 6-7.  
Therefore, the Board finds that the evidence indicates that 
his knee disabilities have not caused marked interference 
with employment.  Accordingly, the Board finds that the 
requirements for a referral for an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  

Claim for Service Connection

	Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  
	
	In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim for service connection for a 
right hip disorder in April 2005, the amendment is not 
applicable to the current claim. 

In the present case, the Veteran is claiming entitlement to 
service connection for a right hip disorder, claiming that 
his current complaints are the result of his service-
connected knee disabilities.  The Board observes that the 
Veteran does not currently have a right hip disability.  
There is only evidence of right hip pain.  Pain alone without 
a diagnosed or identifiable underlying malady or condition 
does not in and of itself constitute disability for which 
service connection may be granted.  Sanchez- Benitez v. West, 
13 Vet. App. 282, 285 (1999) (appeal dismissed in part, and 
vacated and remanded in part, sub nom).  Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  When examined in 
June 2008, the examiner stated that a diagnosis was not 
possible because there was no pathology in the right hip 
joint.  The examiner then noted that right hip X-rays were 
negative and that examination was within normal limits.  
Therefore, in the absence of a chronic pathological process 
associated with the Veteran's right hip, there is no 
reasonable basis to establish service connection for a right 
hip disability.

The Board observes that the examiner also stated that the 
Veteran might benefit from a lumbar back evaluation for his 
complaint of right hip pain.  It appears that the examiner 
was indicating a connection between the Veteran's low back 
disability and his right hip pain.  The Board finds that such 
an examination is not necessary, as the Veteran is not 
currently service-connected for a back disability.  Thus, any 
symptom, including right hip pain, which may be associated 
with his back disability is not for consideration in this 
appeal.

The Board finds it noteworthy that the examiner offered a 
detailed opinion concerning the right hip.  The examiner 
explained that the Veteran's right hip pain was with no 
specific injury or activity event.  He also related that 
there was no current right hip pathology so the question as 
to whether the right hip condition was secondary to the right 
knee condition was not needed.  He explained that there was 
nothing in the medical records documenting any right hip 
injury and that the Veteran's gait was normal, as well as his 
posture.  He noted that there was only one record dated in 
March 2004 with a complaint of right hip pain; however, he 
indicated that X-rays and examination at that time were 
normal.  He related that the knee condition did not seem to 
be severe enough or have significant long-term changes to 
cause corollary injury.  The examiner did state that a review 
of the records showed lumbar spine pathology with 
radiculopathy to the lower extremities and that the right hip 
pain was most likely related to low back pathology and not 
due to the right knee condition.

In the absence of evidence of a current right hip disability 
which is due to service or to a service-connected disability, 
the Board must find that the preponderance of the evidence is 
against the claim; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2005 that fully addressed 
all notice elements and was sent prior to the RO's initial 
decisions in these matters.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

Additionally, with respect to the Dingess requirements, in 
May 2008, the RO provided the Veteran with notice of what 
type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  Additionally, the 
letter notified him that to substantiate his increased rating 
claims, the medical or lay evidence must show a worsening or 
increase in severity of the disability and an effect on daily 
living.  The claims were subsequently readjudicated, and a 
supplemental statement of the case was issued in November 
2008.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. 

Next, VA has a duty to assist a veteran in the development of 
the claims.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records, 
and the Veteran submitted statements in support of his claim.  
Additionally, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in June 2009.

Moreover, specific VA medical examinations pertinent to the 
increased rating claims on appeal were obtained in June 2005 
and June 2008, and his service connection claim was also 
evaluated in June 2008.  The Board further finds that the 
June 2008 examination was adequate for both evaluation and 
rating purposes; specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  In 
consideration of the above, the Board finds that the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating in excess of 10 percent for right knee 
retropatellar pain syndrome is denied.

A separate 10 percent evaluation, but no more, for 
degenerative arthritis of the right knee is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits. 

A disability rating in excess of 20 percent for a left knee 
retropatellar pain syndrome is denied.

A separate 10 percent evaluation, but no more, for 
degenerative arthritis of the left knee is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.

Service connection for a right hip disorder, to include as 
secondary to service-connected bilateral knee disabilities, 
is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


